DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments filed on 18 December 2020. Claims 1-46 are pending in the application. Claims 25-46 have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, and 18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 16 of U.S. Patent No.10594585, hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent number “585” which encompass the same metes, bounds, and limitations. It must be noted that the claims of the instant application are anticipated by the claims of patent number “585”.

Patent Number 10594585: Exemplary claim 1
1. A method comprising: determining, by a user device, an access of an application associated with a premises device; based on the access, sending, by the user device to a management device, a first instruction for the premises device to increase a polling frequency of the premises device from a first polling frequency to a second polling frequency; receiving, by the user device, an indication of selection of one or more commands associated with the premises device; sending, by the user device to the management device, the one or more commands; and sending, by the user device to the management device, a second instruction for the premises device to decrease the polling frequency of the premises device from the second polling frequency to the first polling frequency. 
 

 
3. The method of claim 1, further comprising determining a user interaction with an interface of the application associated with the premises device. 
 
4. The method of claim 1, wherein sending, by the user device to the management device, the second instruction is based on a determination of a lapse in a user interaction. 
 
5. The method of claim 4, wherein the determination of the lapse in the user interaction comprises at least one of determining that the user device has exited the application associated with the premises device, determining that a user has navigated away from a portion of the application associated with the premises device, or determining lapse of a time period without user interaction with the user device. 
 
6. The method of claim 1, wherein the premises device comprises an electronic device configured to: receive wireless signals, and adjust one or more properties of the premises device. 
 
7. A method comprising: receiving, by a premises device from a management device based on a user device accessing an application associated with the premises device, an indication of a frequency adjustment event; adjusting, by the premises device based on the indication of the frequency adjustment event, a polling frequency of the premises device from a first polling frequency to a second polling frequency; receiving, by the premises device, one or more commands associated with the premises device; determining, by the premises device, an indication of another frequency adjustment event; and adjusting, by the premises device based on the indication of the another frequency adjustment event, the polling frequency of the premises device from the second polling frequency to the first polling frequency. 
 
8. The method of claim 7, wherein the frequency adjustment event comprises the user device logging in to the management device. 
 

 
10. The method of claim 7, wherein the another frequency adjustment event comprises an indication of a lapse in a user interaction. 
 
11. The method of claim 10, wherein the indication of the lapse in the user interaction comprises the user device exiting the application associated with the premises device or the user device logging out of the management device. 
 
12. The method of claim 10, wherein the indication of the lapse in the user interaction comprises lapse of a time period without receipt of an instruction by the premises device. 
 
13. The method of claim 7, wherein the management device and the premises device are located at a same premises. 
 
14. The method of claim 7, further comprising changing, by the premises device, one or more properties of the premises device. 
 
15. The method of claim 14, wherein the one or more properties of the premises device comprises one or more of a temperature setting, an arm/disarm setting, or an on/off setting. 
 
16. A method comprising: transmitting, by a premises device to a management device based on a first polling frequency, a first request for instruction; receiving, by the premises device from the management device based on a user device accessing an application associated with the premises device, an indication of a frequency adjustment event; adjusting, based on the indication of the frequency adjustment event, a polling frequency of the premises device from the first polling frequency to a second polling frequency; and sending, by the premises device to the management device based on the second polling frequency, a second request for instruction. 
 

 
18. The method of claim 16, further comprising: determining, by the premises device, an indication of a lapse in a user interaction; adjusting, by the premises device based on the indication of the lapse in the user interaction, the polling frequency of the premises device from the second polling frequency to the first polling frequency; and sending, by the premises device to the management device based on the first polling frequency, a fourth request for instruction. 
 
19. The method of claim 18, wherein the determining the indication of the lapse in the user interaction comprises at least one of determining that the user device has exited the application associated with the premises device or determining that a user has navigated away from a portion of the application associated with the premises device. 
 
20. The method of claim 16, wherein the premises device comprises a device configured to: receive wireless signals, and adjust one or more 
properties of the premises device.


Applicant has requested in the response dated 18 December 2020 that the double patenting rejection to be held in abeyance until a determination on the allowability of the pending claims has been made.
Therefore, the double patenting rejection is final.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. hereinafter Hill Patent Number 10,397,013 B1. 
As per claim 1,  Hill teaches a method comprising: sending, by a computing device to a premises device and based on access of an application associated with the premises device, a first message indicative of increasing a polling frequency of the premises device (see fig 6 in device communication management Module 628 which contains synchronization module 6285 and Adaptive polling module 6283; see explanation in col 22 lines 21-27 and 31-37; it must be noted that Adaptive polling means the polling frequency can increase or decrease to adapt to any circumstance); receiving, via the application, data associated with the premises device (see col 22 lines 31-37; receiving and transmitting messages to/from one or more devices); sending, to the premises device and based on the data, one or more commands associated with the premises device (see col 22 lines 31-37).
Hill teaches adaptive polling module where commands are sent and the polling frequency can be adjusted based on the polling mode configuration i.e. (increased or decreased) depending on the system criteria (see col 22 lines 21-27. 
However, Hill does not state that sending, to the premises device and after sending the one or more commands, a second message indicative of decreasing the polling frequency of the premises device.  Although, Hill does not state sending a second message to decrease the polling frequency in the sequence stated in the claims, Once skill artisan would recognize and agree that the sending of the second message falls within the scheme of adaptive polling module specified in fig 6 and col 22 lines 21-27. One skill artisan before the filing date of the invention as claimed would specifically send a second message to decrease the polling frequency after sending the one or more commands in order to meet the criteria and need of the premises.

As per claim 2, Hill teaches the method of claim 1, wherein receiving, via the application, the data associated with the premises device comprises receiving the data from at least one of: a user device, a management device, or the management device via the user device (see fig 8).  

As per claim 3, Hill teaches the method of claim 1, wherein the application is associated with a user device or installed on the user device (see fig 8, operating system and user device)  

As per claim 4, Hill teaches the method of claim 1, wherein the first message comprises at least one of: an indication of a frequency adjustment event, an instruction to increase the polling frequency, an instruction to increase the polling frequency by a quantity, an instruction to decrease a polling interval, an instruction to decrease a polling interval by a quantity, an instruction to set the polling frequency at a frequency value, or an instruction to set the polling interval at an interval value (see fig 6; col 22 lines 21-37).  

As per claim 5, Hill teaches the method of claim 1, wherein the second message comprises at least one of: an indication of a frequency adjustment event, an instruction to decrease the polling frequency, an instruction to decrease the polling frequency by a quantity, an instruction to increase a polling interval, or an instruction to increase a polling interval by a quantity, an instruction to set the polling frequency at a frequency value, or an instruction to set the polling interval at an interval value (see claim 1 in regard to this feature.  

As per claim 6, Hill teaches the method of claim 1, wherein sending the second message is based on at least one of: receiving the data, sending the one or more commands, a logout event, a time period, or an exit from the application (col. 22, lines 21-27; see claim 1 in regard to this feature).  

As per claim 7, Hill teaches the method of claim 1, further comprising determining the access of the application, wherein the access of the application is based on at least one of: interaction with a user device, a user input received via the user device, selection of a submenu in an interface of the user device, selection of a screen of an interface of the user device, initiation of an administration session, a use of the application, a use of the application via the user device, initiation of the application, a login event, a login event of the application, or a command associated with the application (see col 14 lines 30-38, interaction with users and more).  



As per claim 9, Hill teaches the method of claim 8, wherein the setting of the premises device comprises at least one of: a temperature setting, an arm/disarm setting, or an on/off setting (col 21 lines 53-67).  

As per claim 10, Hill teaches the method of claim 1, wherein the data comprises an instruction associated with operation of the application on a user device, and wherein the operation of the application is associated with at least one of: a home security application, a home automation application, a thermostat application, or a smart lighting application (see fig 1 and fig 4).  

As per claim 11, Hill teaches the method of claim 1, wherein the polling frequency comprises a time between polling events (see col 22 lines 21-24; time of the last poll).  

As per claim 12, Hill teaches the method of claim 1, wherein the increasing the polling frequency causes the one or more commands to be performed more quickly by the premises device and wherein the decreasing the polling frequency causes additional commands to be performed less quickly by the premises device (see col 22 lines 21-27; see reasoning of claim 1 as well).  


As per claim 13, see claim 1. However, this claim is about after sending the first message, sending, to the premises device and based on the data, one or more commands associated with the premises device. Hill does not state exactly when to send the command. Hill is much broader in sending the command. The same reasoning of claim 1 applied here.

As per claim 14, Hill teaches the method of claim 13, wherein the first message comprises at least one of: an indication of a frequency adjustment event, an instruction to increase the polling frequency, an instruction to increase the polling frequency by a quantity, an instruction to decrease a polling interval, an instruction to decrease a polling interval by a quantity, an 

As per claim 15, Hill teaches the method of claim 13, further comprising: after sending the one or more commands, sending, to the premises device, a second message indicative of decreasing the polling frequency of the premises device (see claim 1 rejection and reasoning).  

As per claim 16, Hill teaches the method of claim 15, wherein sending the second message is based on at least one of: receiving the data, sending the one or more commands, a logout event, a time period, or an exit from the application (see claim 6 rejection).  

As per claim 17, Hill teaches the method of claim 15, wherein sending the second message comprises sending the second message after increasing the polling frequency (same reasoning of claim 1 applied for this claim).  

As per claim 18, Hill teaches the method of claim 15, wherein one or more of the first message or the second message comprises an indication of a frequency adjustment event and wherein the frequency adjustment event comprises at least one of: a user logging into the computing device, an indication of a lapse in a user interaction, a receipt of a login credential, a navigation to a portion of the application, or a selection of a function of the application (see fig 7, col 23 lines 32-34).  

As per claim 19, Hill teaches the method of claim 13, wherein the computing device comprises at least one of: a management device, a gateway device, or a touchscreen device (fig 12 E; fig 8).  

As per claim 20, Hill teaches the method of claim 13, wherein the application is associated with or installed on a user device and wherein the application is configured to control the premises device (see the rejection of claim 3).  

As per claim 21, Hill teaches the method of claim 13, wherein the one or more commands comprises at least one of: a command to change a setting of the premises device, a command to change a property of the premises device, a command to change a thermostat temperature, a command to change a lighting setting, a command to change a security setting, or a command to change an audio setting (see rejection of claim 8).  



As per claim 23, Hill teaches the method of claim 13, wherein the data comprises an instruction associated with operation of the application on a user device and wherein the operation of the application is associated with at least one of: a home security application, a home automation application, thermostat application, or a smart lighting application (see claim 10).  

As per claim 24, Hill teaches the method of claim 13, wherein the polling frequency comprises a time between polling events (see claim 11).  

As per claims 25-34, they are apparatus of method claims 1-12. Therefore, they are rejected under the same rationale. Furthermore, Hill teaches processor and memory (see fig 1, 2, and 5A).
 
As per claims 35-46, they are apparatus of method claims 13-24. Therefore, they are rejected under the same rationale (see fig 1, 2, and 5A).


Applicant is requested to consider the following prior art that are very relevant to the claim invention upon responding to the office action:
20170285623
20210079780
20140084165
20170187625
20200364588
20180198688

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571272390549.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.